DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s amendments filed on 11/13/2020, have overcome the 35 USC 102(b) and 35 USC 103(a) rejections, listed in the previous office action dated 10/7/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 6, 9, and 12-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0105032 A1 to Ono et al., hereinafter referred to as Ono.
Regarding claim 2, Ono discloses a liquid crystal display device (figs. 1-6) comprising: 
st Pixel Fig. 3 and 2nd Pixel Fig. 3 below; the expanded view of fig. 1 below);
a first semiconductor film (labeled TFT2 in fig. labeled 1st Pixel Fig. 3 below) comprising a channel formation region (labeled in 1st channel in fig. labeled 1st Pixel Fig. 3 below) over the first substrate (sub 1 in fig. 1st Pixel fig. 3 below);
a gate electrode (GL in fig. 1st Pixel Fig. 3 below) adjacent to the channel formation region with a gate insulating film (GI in fig. 1st Pixel Fig. 3 below) interposed between the first semiconductor film and the gate electrode;
a signal line (DL and SD1 in fig. 1st Pixel Fig. 3 and also see 1st Pixel in expanded view of Fig. 1 below) electrically connected to the first semiconductor film :
a first pixel electrode (PXA in fig. 1st Pixel Fig. 3 and in fig. 1st Pixel in expanded view of Fig. 1 below) over the first substrate;
a first capacitor (labeled in fig. 1st Pixel Fig. 3 below) that comprises a first conductive film (Sd2 in fig. 1st Pixel Fig. 3; labeled) containing a material same as the signal line (paras. 0080-0082) and a second conductive film (CL in fig. 1st Pixel Fig. 3 below) containing a material same as a first scan line (paras. 0068, 0071-0072),
wherein the first pixel electrode and the first capacitor are electrically connected to the first semiconductor film (shown in fig. 1st Pixel Fig 3, para. 0063);
a first transparent conductive film (CT in fig. 1st Pixel Fig. 3, para. 0069) electrically connected to the second conductive film (CL in fig. 1st Pixel Fig. 3);
nd Pixel Fig. 3) comprising a channel formation region (see 2nd Pixel Fig. 3 below);
a second pixel electrode (PX2B in Expanded view of Fig.1 below; and Labeled PXB in 2nd Pixel Fig. 3 below):
a second capacitor (labeled in fig. 2nd Pixel Fig. 3 below) that comprises a third conductive film (extended part of SD2 in fig. 2nd Pixel Fig. 3) containing a material same as the signal line (paras. 0080-0082) and a fourth conductive film (CL in fig. 2nd Pixel Fig. 3) containing a material same as a second scanline (paras. 0068, 0071-0072), 
wherein the second pixel electrode and the second capacitor are electrically connected to the second semiconductor film (shown in fig. 2nd Pixel Fig 3, para. 0063):
a second transparent conductive film (CT in fig. 2nd Pixel Fig. 3); electrically connected to the fourth conductive film (CL in fig. 2nd Pixel Fig. 3):
a liquid crystal layer (LC in fig. 1st Pixel Fig. 3 and LC in fig. 2nd Pixel Fig. 3) over  the first pixel electrode (PXA in fig. 1st Pixel Fig. 3), the first transparent conductive film (CT in fig. 1st Pixel Fig. 3), 
the second pixel electrode (PXB in fig. 2nd Pixel Fig. 3), and the second transparent conductive film (CT in fig. 2nd Pixel Fig. 3): and
a second substrate (sub2 fig. 3) over the liquid crystal layer (LC in fig. 1st Pixel Fig. 3, and LC in fig. 2nd Pixel Fig. 3)

wherein the second conductive film (CL in fig. 1st Pixel Fig. 3) is electrically connected to the fourth conductive film (CL in fig. 2nd Pixel Fig. 3) through a transparent conductive film (SE in fig. 6 para. 0127),
wherein the channel formation region of the first semiconductor film comprises a region which does not overlap with the first transparent conductive film (This is shown 1st Pixel Fig. 3), 
wherein each of the first pixel electrode (PX2A in fig. 1st Pixel Fig. 3) and the first transparent conductive film (CT in fig. 1st Pixel Fig. 3) comprises a transparent conductive film (paras. 0069, 0085, 0112).
(Note: The fig. labeled “Expanded View of Fig. 1” which is a modified version of Ono’s fig. 3, is used to illustrate the first and second pixel electrodes and how they will be aligned and which pixel components are associated with the first pixel electrode and which pixel components the second pixel electrode. 1st Pixel Fig. 3 is used to illustrate the arrangement of components associated with the first Pixel and its associated pixel electrode.  2nd Pixel Fig. 3 is used to illustrate the arrangement of components associated with the second pixel electrode with located in the same column as the first pixel but in the row directly beneath the first pixel in the y-direction.) 

    PNG
    media_image1.png
    1470
    750
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    702
    637
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    712
    620
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    472
    636
    media_image4.png
    Greyscale


	Regarding claim 6, Ono discloses wherein the liquid crystal display device is configured so that orientation of the liquid crystal is controlled by an electric field generated by a voltage applied between the first pixel electrode (PX2 in figs. 3-4 and labeled PXA in 1st Pixel Fig. 3 above) and the first transparent conductive film (CT in figs. 3-4, and CT in 1st Pixel Fig. 3 above and para. 0107).
	Regarding claim 8, Ono discloses the gate electrode (GL in 1st Pixel Fig. 3 above, para. 0079) is located under the gate insulating film (GI in 1st Pixel Fig. 3 above).
	Regarding claim 9, Ono discloses an electronic device comprising the liquid crystal display device (last sentence of para. 0109, claim 1; the liquid crystal display itself is considered to be an electronic device, since it displays images.).

	Regarding claim 12, One discloses  a liquid crystal display device (figs. 1-6) comprising: 
a first transistor (labeled in fig. Expanded View of Fig. 1 above, shown in fig. 1st Pixel Fig. 3 above) electrically connected to a signal line (DL in 1st Pixel in fig. Expanded View of Fig. 1 above, and SD1 in fig. 1st Pixel Fig. 3 above);
a first pixel electrode (PXA in fig. 1st Pixel Fig. 3 and in fig. 1st Pixel in expanded view of Fig. 1 above) and a first capacitor (labeled in fig. 1st Pixel Fig. 3 below, para. 0063 which are electrically connected to the first transistor;
a second transistor (labeled in fig. Expanded View of Fig. 1 above, labeled in fig. 2nd Pixel Fig. 3 above) electrically connected to the signal line (DL in 2nd Pixel in fig. Expanded View of Fig. 1 above, and SD1 in fig. 2nd Pixel Fig. 3 above);
a second pixel electrode (labeled in 2nd Pixel in fig. Expanded View above, in fig. 2nd Pixel Fig. 3) and a second capacitor (labeled in fig. 2nd Pixel Fig. 3) which are electrically connected to the second transistor (see fig. 2nd Pixel Fig. 3 above); and
a liquid crystal layer (LC, see figs. Expanded View of Fig. 1, and figs. 1st Pixel Fig. 3, 2nd Pixel Fig. 3 above) over the first pixel electrode and the second pixel electrode, wherein, in a plan view, the first pixel electrode and the second pixel electrode are adjacent to each other (see fig. Expanded View of Fig. 1 above),
st Pixel Fig. 3 above) comprises a first conductive film (Sd2 in fig. 1st Pixel Fig. 3; labeled) containing a material same as the signal line (paras. 0080-0082) and a second conductive film (CL in fig. 1st Pixel Fig. 3 below) containing a material same as a first scan line (paras. 0068, 0071-0072),
wherein the second capacitor (labeled in fig. 2nd Pixel Fig. 3 below) comprises a third conductive film (extended part of SD2 in fig. 2nd Pixel Fig. 3) containing a material same as the signal line (paras. 0080-0082) and a fourth conductive film (CL in fig. 2nd Pixel Fig. 3) containing a material same as a second scan line (paras. 0068, 0071-0072),
wherein the second conductive film (CL in fig. 1st Pixel Fig. 3) is electrically connected to the fourth conductive film (CL in fig. 2nd Pixel Fig. 3) through a conductive film (SE in fig. 6 para. 0127)  comprising indium, tin, and oxygen (para. 0102),
wherein the first pixel electrode (PX2A in fig. 1st Pixel Fig. 3) comprises indium, tin  and oxygen (paras. 0069, 0085, 0112), and wherein the second pixel electrode (CT in fig. 1st Pixel Fig. 3) comprises indium, tin, and oxygen (paras. 0069, 0085, 0112).
	Regarding claim 13, Ono discloses a liquid crystal display device (figs. 1-6) comprising: 
a first transistor (labeled in fig. Expanded View of Fig. 1 above, shown in fig. 1st Pixel Fig. 3 above) electrically connected to a signal line (DL in 1st Pixel in fig. Expanded View of Fig. 1 above, and SD1 in fig. 1st Pixel Fig. 3 above);
st Pixel Fig. 3 and in fig. 1st Pixel in expanded view of Fig. 1 above) and a first capacitor (labeled in fig. 1st Pixel Fig. 3 below, para. 0063 which are electrically connected to the first transistor;
a second transistor (labeled in fig. Expanded View of Fig. 1 above, labeled in fig. 2nd Pixel Fig. 3 above) electrically connected to the signal line (DL in 2nd Pixel in fig. Expanded View of Fig. 1 above, and SD1 in fig. 2nd Pixel Fig. 3 above);
a second pixel electrode (labeled in 2nd Pixel in fig. Expanded View above, in fig. 2nd Pixel Fig. 3) and a second capacitor (labeled in fig. 2nd Pixel Fig. 3) which are electrically connected to the second transistor (see fig. 2nd Pixel Fig. 3 above); and
a liquid crystal layer (LC, see figs. Expanded View of Fig. 1, and figs. 1st Pixel Fig. 3, 2nd Pixel Fig. 3 above) over the first pixel electrode and the second pixel electrode, wherein, in a plan view, the first pixel electrode and the second pixel electrode are adjacent to each other (see fig. Expanded View of Fig. 1 above),
wherein the first capacitor (labeled in fig. 1st Pixel Fig. 3 above) comprises a first conductive film (Sd2 in fig. 1st Pixel Fig. 3; labeled) containing a material same as the signal line (paras. 0080-0082) and a second conductive film (CL in fig. 1st Pixel Fig. 3 below) containing a material same as a first scan line (paras. 0068, 0071-0072),
wherein the second capacitor (labeled in fig. 2nd Pixel Fig. 3 below) comprises a third conductive film (extended part of SD2 in fig. 2nd Pixel Fig. 3) containing a material same as the signal line (paras. 0080-0082) and a fourth conductive film (CL in fig. 2nd Pixel Fig. 3) containing a material same as a second scan line (paras. 0068, 0071-0072),
st Pixel Fig. 3) is electrically connected to the fourth conductive film (CL in fig. 2nd Pixel Fig. 3) through a conductive film (SE in fig. 6 para. 0127)  comprising indium, tin, and oxygen (para. 0102),
wherein the first pixel electrode (PX2A in fig. 1st Pixel Fig. 3) comprises indium, tin and oxygen (paras. 0069, 0085, 0112),
wherein the second pixel electrode (CT in fig. 1st Pixel Fig. 3) comprises indium, tin, and oxygen (paras. 0069, 0085, 0112), wherein, in a plan view, each of the first conductive film (SD22 in the 1st Pixel in the fig. Expanded View of Fig. 1 above) and the second conductive film (part of CL overlapped by SD22 in the in 1st Pixel in fig. Expanded View of Fig. 1 above) comprises a region extending in a direction where the first scan line (GL in between 1st Pixel and 2nd Pixel in fig.  Expanded View of Fig. 1 above) extends (this is shown in the fig. labeled Expanded View of Fig. 1 above), and
wherein, in a plan view, each of the third conductive film (SD22 in 2nd Pixel in fig. Expanded View of Fig. 1 above) and the fourth conductive film (part of CL overlapped by SD22 in the in 2nd Pixel in fig. Expanded View of Fig. 1 above) comprises a region extending in a direction where the second scan line extends (this is shown in the fig. labeled Expanded View of Fig. 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0105032 A1 to Ono et al., and in view of US 2007/0162576 A1 to Sinclair et al.
Regarding claim 10, Ono teaches the invention as shown above but lacks the explicit teaching of an electronic device comprising an antenna, a battery, and the liquid crystal display device according to claim 2, wherein the liquid crystal display device is electrically connected to the antenna and the battery.
Sinclair teaches an electronic device (smartphone 102 figs. 1-2, para. 0001) that comprises an antenna (222 fig. 2, para. 0027), a battery (218 fig. 2, paras. 0025, 0052), and a liquid crystal display (204 fig. 2, para. 0020), wherein the liquid crystal display is electrically connected to the antenna and the battery (fig. 2 shows how the liquid crystal display, antenna and battery are connected).

    PNG
    media_image5.png
    856
    697
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the liquid crystal display of Ono for the display in the display in a smartphone of Ono so that the smartphone display realizes the improved performance of the display of Abe.
Regarding claim 11, Ono teaches the invention as shown above but lacks the explicit teaching of a portable information terminal comprising an operating key and the liquid crystal display device of claim 2.	
Sinclair teaches an a portable information terminal (smartphone 102 figs. 1-2, para. 0001) that comprises comprising an operating key (keypad 206 figs. 1-2) and a liquid crystal display (204 fig. 2, para. 0020).

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.Q/Examiner, Art Unit 2871        

/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871